NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2674-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEITH MCBRIDE, a/k/a
BRIAN ANDERSON, KEITH
MCBRIDGE, and KAISHAWN
WILLIAMS,

     Defendant-Appellant.
___________________________

                   Argued December 9, 2019 – Decided October 1, 2020

                   Before Judges Ostrer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 09-12-
                   2112.

                   Philip Nettl argued the cause for appellant (Benedict
                   and Altman, attorneys; Philip Nettl, on the brief).

                   Joie D. Piderit, Assistant Prosecutor, argued the cause
                   for respondent (Yolanda Ciccone, Middlesex County
                   Prosecutor, attorney; Joie D. Piderit, of counsel and on
                   the brief).
      The opinion of the court was delivered by

OSTRER, J.A.D.

      Defendant Keith McBride appeals from the trial court's denial of his post-

conviction relief (PCR) application without an evidentiary hearing. McBride

collaterally attacks his convictions of, among other crimes, armed robbery and

felony murder. He contends both trial counsel and appellate counsel failed to

meet the constitutional standard for effective assistance of counsel established

in Strickland v. Washington, 466 U.S. 668 (1984). He argues counsel should

have objected to the testimony of a substitute DNA scientist; sought a judgment

of acquittal on the robbery and felony murder counts; and objected to the jury

instructions and verdict sheet. We affirm.

                                       I.

      We assume the reader's familiarity with the facts underlying defendant's

convictions, which we reviewed on direct appeal. See State v. McBride, No. A-

5966-09 (App. Div. Oct. 23, 2012). The State's case relied substantially on the

testimony of Timisha Sanford, who observed McBride supply the handgun used

to kill Robert Funderberk, and then dispose of Funderberk's body.

      Sanford testified that she saw her friend Janean Owens with Funderberk

at a sports bar. As Sanford later walked from the bar, Funderberk pulled up

                                                                        A-2674-17T2
                                       2
beside her in his truck. Owens was inside, and asked Sanford to take a ride with

them. Sanford complied and got in the back seat. Owens then stated they were

going to pick up her boyfriend McBride from her apartment. After they arrived,

Owens went up to her apartment.

      A few minutes later, Sanford heard McBride and Owens talking behind

the truck. She got out of the truck and joined them while Funderberk stayed

inside the truck. McBride then gave Sanford a red rag with something inside of

it, and told her, "handle that." Once she returned to the car, she realized the rag

obscured a gun. Sanford immediately got out of the car and told McBride that

she "wasn’t doing that shit." Sanford indicated on cross-examination she did

not know why McBride gave her the gun, or what he wanted her to do with it.

      Owens then took the gun from Sanford, and said she would "get the

n*****r." McBride told Sanford to "[g]et in the fuckin' truck." Once they all

got back in the truck, McBride sat in the front passenger seat; Sanford was

behind him; and Owens sat behind Funderberk.

      While Funderberk was driving, Owens pointed the gun at the back of his

head, and asked McBride, "If I pull it will it go off[?]" McBride responded,

"trill," which Sanford testified means "yes." Owens then immediately fired the




                                                                           A-2674-17T2
                                        3
gun, shooting Funderberk in the head, killing him. McBride then yelled at

Owens, "What the fuck did you do that for?"

      At McBride's direction, Sanford took the wheel and drove the group to an

industrial area in Newark, where they left Funderberk's body. Surveillance

footage from a nearby building captured McBride and Owens removing

Funderberk's body from the truck.       They later abandoned the truck a few

minutes' drive away.

      When the police examined the crime scene, they recovered a few items

from Funderberk's body, including a little over one dollar in coins, a cell phone,

a yellow gold chain, and a gold ring. They did not find identification, such as a

driver's license or credit cards. Funderberk's pants pockets had been turned

inside out. Police later retrieved sneakers from ductwork at Owens's house, and

pants from a garbage can near Owens's mother's house. Sanford said that Owens

wore the sneakers and McBride wore the pants the night of the homicide.

According to a report by State Police scientist Julie Weldon, Funderberk's DNA

was found on McBride's pants. After Weldon left the State's employ, another

scientist, Delores Coniglio, tested DNA on the sneakers and found it matched

Funderberk's profile that Weldon prepared.




                                                                          A-2674-17T2
                                        4
      In Indictment No. 09-12-2112, the State charged defendant with

purposeful/knowing murder, N.J.S.A. 2C:11-3(a)(1); conspiracy to commit

murder, N.J.S.A. 2C:11-3(a)(1)(2) and N.J.S.A. 2C:5-2; armed robbery,

N.J.S.A. 2C:15-1; conspiracy to commit robbery, N.J.S.A. 2C:15-1 and N.J.S.A.

2C:5-2; theft of personal property, N.J.S.A. 2C:20-3; theft of a motor vehicle,

N.J.S.A. 2C:20-3; felony murder, N.J.S.A. 2C:11-3(a)(3); firearms offenses,

N.J.S.A. 2C:39-4(a) and N.J.S.A. 2C:39-5(b); hindering apprehension offenses,

N.J.S.A. 2C:29-3(a)(3) and N.J.S.A. 2C:29-3(b)(1); and disturbing human

remains, N.J.S.A. 2C:22-1(a)(1) and 1(b). In a separate indictment, 07-01-0159,

the State charged defendant with certain persons not to have weapons, N.J.S.A.

2C:39-7(b). The State tried defendant and Owens in separate proceedings. 1

      The   jury   found    McBride    guilty   on   all   counts,   except    for

purposeful/knowing murder, conspiracy to commit murder, and theft of personal

property. In the aggregate, the trial judge sentenced McBride to fifty years in

prison. On direct appeal, we affirmed the convictions, but remanded for the trial


1
   Owens was convicted of first-degree aggravated manslaughter, N.J.S.A.
2C:11-4(a); third-degree conspiracy to commit theft by unlawful taking,
N.J.S.A. 2C:5-2; third-degree theft by unlawful taking, N.J.S.A. 2C:20-2(b)(2);
and multiple weapons offenses. We affirmed her convictions on direct appeal,
State v. Owens, No. A-0803-09 (App. Div. Sept. 4, 2012), and later affirmed the
denial of PCR without an evidentiary hearing, State v. Owens, No. A-3871-14
(App. Div. June 8, 2017).
                                                                         A-2674-17T2
                                       5
court to merge the robbery conspiracy count into the substantive count, and to

reconsider imposing consecutive sentences.         On remand, the trial court

reinstated its original aggregate sentence.

      In his PCR petition, McBride certified that his trial counsel's initial

strategy had been to attack Sanford's credibility, and to challenge the DNA

scientist (Weldon) who linked the victim's DNA to the sample on McBride's

clothing. However, once it became clear that Coniglio would testify to explain

Weldon's findings, McBride asserted that his trial counsel changed strategy.

Believing he could not object to Coniglio's testimony, trial counsel decided to

concede in opening and summation that McBride was in the car and helped

dispose of the body, but he had no prior plan to rob or kill Funderberk. Trial

counsel also tried to undermine Sanford's credibility in order to cast reasonable

doubt on the conspiracy, robbery, and felony murder charges.

      In his pro se brief, McBride advanced claims of actual innocence. He

asserted a Confrontation Clause violation, contended defective jury instructions

deprived him of a fair trial, and argued both his trial and appellate counsel

provided him ineffective assistance of counsel.         The PCR court denied

McBride's petition after finding it was timely filed.




                                                                         A-2674-17T2
                                        6
      The court first denied the weight of the evidence claim, finding it "not

cognizable in this collateral proceeding," and procedurally barred, since

defendant did not move for a new trial pursuant to Rule 3:20-1. Additionally,

the PCR court found the State's proofs to be "overwhelming," and thus defendant

could not satisfy the exacting "fundamental injustice" standard of Rule 3:22-

4(a)(2). The PCR court also found defendant's claims regarding the DNA

witness procedurally barred, since counsel did not object to the witness's

testimony at the 2010 trial. It also noted counsel did not object as part of the

overall trial strategy.

      The court also found defendant's claim regarding the verdict sheet to be

procedurally barred, as the Appellate Division already considered it on direct

appeal. Additionally, the court found defendant's claim that there should have

been a special verdict on theft to be procedurally barred, as it was raised for the

first time in the PCR proceeding.

      On appeal, McBride raises the following claims:

             POINT I

             DEFENDANT SHOULD HAVE BEEN ENTITLED
             TO    POST-CONVICTION  RELIEF   AFTER
             RECEIVING INEFFECTIVE ASSISTANCE OF
             COUNSEL AT TRIAL AND ON DIRECT APPEAL,
             IN VIOLATION OF HIS RIGHTS UNDER THE
             SIXTH AMENDMENT TO THE UNITED STATES

                                                                           A-2674-17T2
                                        7
CONSTITUTION, AND ARTICLE I, PARAGRAPH
10 OF THE NEW JERSEY CONSTITUTION.

    A. TRIAL AND APPELLATE COUNSEL'S
    FAILURE TO ARGUE FOR A JUDGMENT OF
    ACQUITTAL ON COUNTS 4 AND 7
    (ROBBERY AND FELONY MURDER),
    DEPRIVED    DEFENDANT     OF   THE
    EFFECTIVE ASSISTANCE OF COUNSEL.

    B. TRIAL AND APPELLATE COUNSEL'S
    FAILURE TO OBJECT TO THE NUMEROUS
    DEFICIENCIES IN THE JURY CHARGE AND
    VERDICT SHEET, OR TO ARGUE THAT
    THEY CONSTITUTED PLAIN ERROR,
    DEPRIVED    DEFENDANT      OF   THE
    EFFECTIVE ASSISTANCE OF COUNSEL.

    C. TRIAL AND APPELLATE COUNSEL'S
    FAILURE TO REQUEST A SPECIAL
    VERDICT REGARDING THE OBJECT OF
    THE ALLEGED THEFT THAT PREDICATED
    THE ROBBERY CHARGE, DEPRIVED
    DEFENDANT     OF  THE    EFFECTIVE
    ASSISTANCE OF COUNSEL

    D. TRIAL AND APPELLATE COUNSEL'S
    FAILURE TO OBJECT TO DOLORES
    CONIGLIO'S TESTIMONY ABOUT THE
    HEARSAY REPORT OF JULIE WELDON,
    WHICH VIOLATED DEFENDANT'S RIGHT
    TO CONFRONTATION UNDER THE SIXTH
    AMENDMENT TO THE UNITED STATES
    CONSTITUTION,   WAS    INEFFECTIVE
    ASSISTANCE OF COUNSEL.




                                          A-2674-17T2
                  8
            POINT II

            DEFENDANT   WAS    ENTITLED  TO   AN
            EVIDENTIARY HEARING ON HIS PETITION,
            BECAUSE HE RAISED PRIMA FACIE CLAIMS
            WARRANTING PCR RELIEF.

            POINT III

            DEFENDANT’S    CLAIMS                     ARE        NOT
            PROCEDURALLY BARRED.

                                        II.

      To prevail on a claim of ineffective assistance of counsel, a defendant (1)

must prove his counsel's performance fell below the standard established in the

Sixth Amendment of the United States Constitution, and (2) "must show that

there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Strickland, 466 U.S. at

687, 694; see also State v. Fritz, 105 N.J. 42 (1987). We review de novo the

PCR court's legal conclusions, and its factual inferences from the record, as the

trial court did not hold an evidentiary hearing. State v. Harris, 181 N.J. 391,

415, 420-21 (2004).

                                        A.

      We turn first to McBride's contention that his trial counsel was ineffective

for failing to argue for a judgment of acquittal on the robbery and felony murder


                                                                            A-2674-17T2
                                         9
counts. He further asserts his appellate counsel was ineffective for failing to

raise this claim on direct review. McBride argues that only "rank speculation"

would enable the jury to infer from Sanford's testimony that McBride, as an

accomplice to Owens, intended to rob Funderberk.             Sanford denied any

knowledge of a plan to rob Funderberk. Yet, McBride gave the gun to her and

told her to "handle it." McBride argues "handle it" meant only "hold onto it."

A judgment of acquittal on the robbery count would also require acquittal of the

felony murder charge, which was predicated on the robbery.

      We are unpersuaded. While defendant asserts that defense counsel never

argued for a judgment of acquittal on the robbery and felony murder counts, this

assertion is belied by the record. At the close of the State's case, counsel stated,

"I do have the normal motion for judgment of acquittal on all counts," but then

focused on the disturbing-human-remains counts, and briefly discussed the

murder charge. Noting the motion presented a "very close call," the court

granted the motion in part, and dismissed one of the disturbing-human-remains

counts. The issue was not raised on direct appeal.

      However, neither trial counsel nor appellate counsel were ineffective. "It

is not ineffective assistance of counsel for defense counsel not to file a meritless

motion." State v. O'Neal, 190 N.J. 601, 619 (2007). Had trial counsel presented


                                                                            A-2674-17T2
                                        10
a fulsome argument regarding the robbery and felony murder counts, or had

appellate counsel raised the issue on direct appeal, the result would have been

the same.

      An appellate court reviews a sufficiency of the evidence claim de novo.

See State v. Williams, 218 N.J. 576, 593-94 (2014). When a defendant moves

for a judgment of acquittal under Rule 3:18-1, a court "must determine whether,

based on the entirety of the evidence and after giving the State the benefit of all

its favorable testimony and all the favorable inferences drawn from that

testimony, a reasonable jury could find guilt beyond a reasonable doubt. " Id. at

594 (citing State v. Reyes, 50 N.J. 454, 458–59 (1967)).

      "When 'each of the interconnected inferences [necessary to support a

finding of guilt beyond a reasonable doubt] is reasonable on the evidence as a

whole,' judgment of acquittal is not warranted." State v. Samuels, 189 N.J. 236,

246 (2007) (alteration in original) (quoting United States v. Brodie, 403 F.3d

123, 158 (3d Cir. 2005)). Moreover, if there is no direct evidence of a tacit plan

or   agreement,    a   jury   may     infer   one   from    the   "interconnected

favorable inferences" the State presents. Id. at 249; see also State v. Stull, 403

N.J. Super. 501, 506 (App. Div. 2008) (noting that "[w]hen there is no direct




                                                                           A-2674-17T2
                                       11
testimony, the fact-finder may rely solely on inferences available from the

proofs").

      Although evidence of McBride's intent was certainly circumstantial,

Sanford's general narrative indicated McBride and Owens had a plan. McBride

and Owens spoke behind the car, out of earshot from Funderberk. The jury

could infer they were planning something at Funderberk's expense. Although

McBride initially gave the gun to Sanford, he may have misunderstood that

Sanford was in league with Owens; or Sanford may have, at trial, tried to

minimize her own involvement. In any event, when Sanford refused to "handle

it," and Owens "snatched" it from her, McBride did not intervene. Owens stated

she was going to "get" Funderberk, referring to him by a racial epithet. McBride

ordered Sanford to get in the truck, demonstrating his shared intent with Owens.

Nor did McBride dissuade Owens when she pointed the gun at Funderberk's

head. Rather, he confirmed to her that if she pulled the trigger, the gun would

fire. Although McBride yelled at Owens immediately after she fired the shot,

that did not necessarily mean McBride had no plan to rob, as McBride argues.

Rather, the jury may have inferred that Owens had deviated from the plan by

shooting Funderberk, whether they she did so intentionally or accidentally.




                                                                        A-2674-17T2
                                      12
      Also, although testimony was not clear whether Funderberk was wearing

his large gold chain with a medallion that night, Sanford testified that McBride

wore a large gold necklace with a medallion. Moreover, Sanford testified

McBride did not have it before he removed Funderberk's body from the truck.

She indicated at trial the necklace McBride wore "look[ed] like" the one

Funderberk was known to wear. Furthermore, Funderberk was found without a

driver's license, credit cards or cash, with his pants pocket inside out, although

he had just come from a bar where he presumably had money to spend.

      In sum, the State presented sufficient evidence for the jury to convict

defendant of robbery and felony murder. Therefore, McBride did not receive

ineffective assistance of counsel as a result of trial counsel's failure to argue

more vigorously for a judgment of acquittal, and appellate counsel's failure to

raise the issue on appeal.

                                        B.

      Defendant next contends trial counsel was constitutionally ineffective for

failing to object to the jury charges on armed robbery, and appellate counsel was

ineffective for not arguing the final jury charge constituted plain error.

      In its initial charge to the jury on robbery, the trial court inconsistently

stated on one hand, that the intent to commit theft must precede or be


                                                                             A-2674-17T2
                                       13
coterminous with the use of force, and, on the other hand, the intent to commit

theft may occur after the use of force. The judge stated:

            To find the defendant guilty of robbery the intent to
            commit the theft must precede or be coterminous with
            the use of force. In other words, defendant must have
            formed the intent to commit a theft before or during his
            use of force. If you find defendant formed the intent to
            commit a theft after he used the force he is guilty of the
            robbery.

            [Emphasis added.]

Without question, this jury charge was erroneous. The final sentence did not

follow from the previous two, and it incorrectly stated the law. Trial counsel

did not object to this charge.

      Not surprisingly, the jury requested clarification the next day. The jury

asked for the trial judge to "fully explain count 4, armed robbery." The court

re-charged the jury on robbery, correcting the misstatement.             The court

explained, "To find the defendant guilty of robbery the intent to commit the

theft, the intent, the state of mind to commit the theft must precede or be

coterminous with the use of force." The court then repeated, for emphasis, " In

other words, the defendant must have formed the intent to commit a theft before

or during his use of force. Before or during the use of force." Then, correcting

its previous statement, the court explained, "If you find defendant formed the


                                                                           A-2674-17T2
                                       14
intent to commit a theft after the use of force then he cannot be found guilty of

a robbery." The court then added, to distinguish robbery from armed robbery,

"If the defendant is armed with or uses or threatens the use of a deadly weapon

the crime becomes armed robbery." Defense counsel did not object to the new

charge.

      In addition to re-charging the jury, the court noted that the verdict sheet

for the armed robbery count had omitted the phrase "in the course of committing

a theft did use force." Thus, the original verdict sheet asked whether "McBride

did use force upon Robert Funderberk and/or inflict bodily injury upon Robert

Funderberk, and/or commit the crime of murder upon Robert Funderberk while

armed with and/or by use of a deadly weapon." The judge supplied the jury a

corrected verdict sheet that added the missing phrase.

      Even assuming defense counsel was ineffective in failing to object to the

erroneous charge and verdict sheet, counsel's failure did not cause prejudice —

because the court corrected both errors before the jury reached a verdict. We

also reject McBride's argument that the sentence distinguishing between robbery

and armed robbery was deficient, and counsel was ineffective by failing to

object to it.




                                                                         A-2674-17T2
                                      15
      In State v. Lopez, 187 N.J. 91 (2006), the Supreme Court held that our

state's robbery statute does not contemplate "afterthought robbery." In other

words, in order for one to be found guilty of robbery, "the intention to steal must

precede or be coterminous with the use of force." Id. at 101. Therefore, when

"a violent fracas occurs for reasons other than theft, and the perpetrator later

happens to take property from the victim," the perpetrator would be guilty of

assault and theft, but not robbery. Ibid.

      The final charge accurately and clearly stated the law. The trial court's

correction resolved any confusion the jury may have had. We reject McBride's

argument that he suffered prejudice, because the jury was permitted to deliberate

for an hour between when the court noticed the error and when it corrected it.

The jury requested clarification on the jury charge and then took a lunch break.

Upon returning, the jury deliberated for less than an hour, and presumably was

awaiting the court's response when it returned. In any event, the court corrected

the error in time for the jury to apply the accurate statement of law before

reaching a verdict. We presume the jury followed the court's instruction. See

State v. Loftin, 146 N.J. 295, 390 (1996).

      We also reject defendant's contention that the final charge, in

distinguishing robbery from armed robbery, erroneously used the word "crime"


                                                                           A-2674-17T2
                                       16
instead of "robbery." We review a jury charge as a whole and avoid reading

challenged portions in isolation.    See State v. Garrison, 228 N.J. 182, 201

(2017). Contrary to defendant's argument, a jury would not reasonably infer

"that any crime of violence becomes 'armed robbery' if a deadly weapon is used

or deadly force threatened." The preceding four sentences in the charge all

discussed robbery. The only other violent crimes the jury was instructed on

were murder and felony murder; no reasonable juror would have understood the

murder or felony murder elements to be somehow part of the armed robbery

count. Reading the entire charge, it is clear the word "crime" referred only to

"robbery," and not any potential violent crime. Therefore, defendant's trial and

appellate counsel were not constitutionally deficient in failing to raise this claim

at trial and on direct review.

                                        C.

      McBride contends that his trial counsel was ineffective by failing to object

when State Police scientist Coniglio presented her former colleague's conclusion

that Funderberk's DNA profile was found in a DNA sample taken from

McBride's pants. McBride argues that such testimony violated his right of

confrontation, as explained in Melendez-Diaz v. Massachusetts, 557 U.S. 305

(2009), which the Supreme Court issued six months before McBride's trial. In


                                                                            A-2674-17T2
                                        17
Melendez-Diaz, the Court held that affidavits reporting the results of positive

drug tests were testimonial; the affiants were witnesses; and a defendant was

constitutionally entitled to cross-examine the affiants at trial. Id. at 311.

      We are unpersuaded that an objection would have ultimately succeeded in

barring the DNA evidence linking McBride to the crime; nor is there a

reasonable probability that exclusion would have produced a different result,

given the surveillance video depicting McBride disposing of Funderberk's body.

      Applying United States Supreme Court jurisprudence in this area, our

State Supreme Court declined to "hold that the testimony of the original person

to have performed forensic testing is required in all instances, regardless of the

type of testing and the knowledge and independence of review and judgment of

the testifying witness." State v. Roach, 219 N.J. 58, 60-61 (2014). Rather, "a

truly independent reviewer or supervisor of testing results can testify to t hose

results and to his or her conclusions about those results, without violating a

defendant's confrontation rights, if" the independent reviewer or supervisor

meets three requirements. State v. Michaels, 219 N.J. 1, 45-46 (2014). The

testifying reviewer must (1) be "knowledgeable about the testing process"; (2)

"independently verif[y] the correctness of the machine-tested processes and

results"; and (3) "form[] an independent conclusion about the results." Ibid. In


                                                                            A-2674-17T2
                                        18
Roach, the Court found that a State DNA scientist, utilizing DNA profiles a

predecessor prepared, met those requirements. 219 N.J. at 80-81.

      Even assuming trial counsel failed to object to Congilio's testimony

because he was unaware of the right to do so on Confrontation Clause grounds,

McBride has not demonstrated that the objection would have succeeded in

barring Coniglio's testimony about Weldon's analyses. Rather, it would have

likely triggered the sort of discussion that the testifying scientist in Roach

provided. Notably, Congilio testified that she reviewed Weldon's notes, as well

as her report. She utilized Weldon's profile of Funderberk's DNA, drawn from

a sample of his blood, in preparing her own report of samples she tested after

Weldon had left.2 Coniglio matched Funderberk's profile Weldon prepared, to

a DNA profile that Congilio personally prepared from a sample taken from

Owens's sneakers. Thus, Coniglio was intimately familiar with Funderberk's

DNA profile.

      Furthermore, even if the State could not lay a sufficient foundation to

enable Coniglio to present the laboratory test results that Weldon obtained, we

discern no prejudice under Strickland's second prong. That is because the DNA


2
  Neither party has provided the court with Weldon's and Coniglio's reports, to
enable us to assess the degree to which Congilio independently analyzed
Weldon's work, in conducting her own.
                                                                       A-2674-17T2
                                     19
evidence was not the only proof of McBride's presence. Sanford testified that

McBride was present, and the video surveillance of McBride removing

Funderberk's body from the truck, and disposing of it, proved exactly the same

thing. In sum, McBride has not established a right to PCR based on the failure

to object to Coniglio's testimony.        Nor has he met the threshold for an

evidentiary hearing. See R. 3:22-10(b) (stating that to secure an evidentiary

hearing, a petitioner must "establish[ ] . . . a prima facie case in support of post-

conviction relief" and the court must determine "there are material issues of

disputed fact that cannot be resolved by reference to the existing record, and

. . . an evidentiary hearing is necessary to resolve the claims for relief"); see also

State v. Preciose, 129 N.J. 452, 462-63 (1992).

      To the extent not addressed, McBride's remaining points lack sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-2674-17T2
                                        20